DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folghera (WO 00/63507).
With regard to claim 1: Folghera discloses an acoustic (noise protection) baffle (2) to be arranged in a building capable of the absorption of sound propagating there through (pg. 1, lines 14-15 of translation), the acoustic baffle (2) comprising at least one panel of a sound absorbing material, wherein the acoustic baffle (2) comprises at least one edge portion (top edge) having a recess (receiving 4) arranged therein of a size and shape so as to be capable of accommodating a suspension profile (3, hanger) in form fit therein, wherein the acoustic baffle (2) is frameless, and wherein the recess extends continuously along the at least one edge portion (top edge) between a first side surface and a second side surface so that the suspension profile (3) is slidable along the recess (fig. 1).
With regard to claim 4: Folghera discloses  the recess (receiving 4) has a first section extending rectangular perpendicularly to the a surface of the at least one edge portion (top edge) and a second section joined to the first section (hollow interior of the baffle 2) extending parallel to the surface of the at least one edge portion so as to form a recess capable of accommodating a T-shaped suspension profile (4) therein (figs. 1-3).
With regard to claim 9: The acoustic baffle (2) of Folghera has an overall decor, continuously and seamlessly extending at least from a front side over a bottom side to a back side of the acoustic baffle (2) (fig. 1).
With regard to claim 10: Folghera discloses that the suspension profile (4) arranged in the recess.
Response to Arguments
The objection of claims 2, 4-5 and 8-9 has been withdrawn in view of the amendment filed 9/8/22.
The rejection of claims 4-8 and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 9/8/22.
Regarding claims 2-3 and 12-15: Note that no claim text shall be present for any claim in the claim listing with the status of “cancelled” (see 37 CFR 1.121(c)(4)(i)).
Allowable Subject Matter
Claim 11 is allowed.
Claim 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the combination of all the elements of the claimed acoustic baffle comprising a recess extending  continuously along at least one edge portion between a first side surface and a second side surface so that the suspension profile is slidable along the recess, wherein the acoustic baffle comprises a first panel portion and a second panel portion which are connected to each other so that one side surface of the first panel portion contacts one side surface of the second panel portion forming the recess at the an interface between the first panel portion and the second panel portion is not adequately taught or suggested in the cited prior art of record
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633